UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 22, 2011 USEC Inc. (Exact name of registrant as specified in its charter) Delaware 1-14287 52-2107911 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2 Democracy Center 6903 Rockledge Drive Bethesda, MD 20817 (301) 564-3200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 22, 2011, USEC Inc. (“USEC”) issued a press release announcing financial results for the year ended December 31, 2010.A copy of the press release is attached as Exhibit 99.1 and is incorporated herein by reference. The information in this current report, including the exhibit hereto, shall not be deemed “filed” for purposes of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any registration statement or other document filed with the Securities and Exchange Commission by USEC, whether made before or after the date hereof, regardless of any general incorporation language in such filing, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit NumberDescription Press release, dated February 22, 2011, issued by USEC Inc. announcing financial results for the year ended December 31, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. USEC Inc. February 22, 2011 By: /s/ John C. Barpoulis John C. Barpoulis Senior Vice President and Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Exhibit NumberDescription Press release, dated February 22, 2011, issued by USEC Inc. announcing financial results for the year ended December 31, 2010
